         Case 6:15-bk-02930-KSJ         Doc 72   Filed 01/03/19    Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

IN RE:                                                  CASE NO.: 6:15-bk-02930-KSJ
                                                        Chapter 13
Maxi Joel Arias,
Debtor(s)
______________________________/

               DEBTOR’S RESPONSE TO MOTION TO DISMISS
            FOR FAILURE TO MAINTAIN TIMELY PLAN PAYMENTS

       COME NOW the Debtor(s), Maxi Joel Arias, by and through the undersigned
attorney, and would show:

   1. On December 13, 2018, the Trustee’s office filed a Motion to Dismiss for Failure
      to Maintain Timely Plan Payments. (Doc. No. 71)

   2. The Debtor states that he will send the following payments thru TFS to become
      current on the dates listed below:

         *Scheduled on December 28, 2018 in the amount of $1,000.00.
         *Scheduled for January 5, 2019 in the amount of $2,997.00.

   3. This will cure the delinquent amount.

                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Response has been
furnished via U.S. Mail to:

Trustee: Laurie K. Weatherford: through Electronic Case Filing;
Debtor: Maxi Joel Arias, 465 E. South Street, Unit 5, Orlando, FL 32801


             this 3rd day of January, 2019.

                                                   Respectfully submitted,

                                                   /s/ WALTER F. BENENATI
                                                   WALTER F. BENENATI, ESQ.
                                                   Florida Bar No.: 46679
                                                   Law Offices of Walter F. Benenati
                                                   2702 East Robinson Street
                                                   Orlando, Florida 32803
                                                   (407) 777-7777
                                                   (407) 236-7667
                                                   Email: wfb@777lawfirm.com
                                                   Attorney for Debtor(s)
